Citation Nr: 1527403	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967 and from March 1973 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, denied service connection for tinnitus.  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.


The Veteran requested a Travel Board hearing in his April 2012 substantive appeal.  A May 1, 2015, letter from the RO notified him of the scheduled hearing date, June 11, 2015.  In a letter received by VA on May 27, 2015, he requested the hearing be rescheduled because of an upcoming surgery.  His request was not responded to, and the hearing was not rescheduled.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran requested a Travel Board hearing in an April 2012 substantive appeal.  In a letter received by VA on May 27, 2015, he requested the hearing be rescheduled because of an upcoming surgery.  His request was not responded to, and the hearing was not rescheduled.  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




